In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s application for dismissal and respondent’s motion to enforce judgment,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
Douglas, J., not participating.
IT IS FURTHER ORDERED by the court that the motion to enforce judgment be, and hereby is, dismissed as moot.
Douglas, J., not participating.
*1501IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Douglas, J., not participating.